The opinion of the court was delivered by
Beasley, C. J.
This was a bill filed by a husband against his wife for a •divorce, on the ground of her having committed the crime of adultery. In her answer, the wife denied this charge, and re*584criminated the husband. The master who heard the case in the court of chancery advised a decree refusing the prayer of the bill, putting his conclusion ou the ground that, “ after a good deal of examination and care,” he had become satisfied that the complainant as well as the defendant had been guilty of a violation of their matrimonial duty in the respect alleged. He, however, says “ that the evidence ón each side is very unsatisfactory in many respects.”
Upon a careful review of the case in this court, we have concluded that the decree should be affirmed, but we place this result on the ground that the principal testimony on each side is so untrustworthy, as well on account of the bad character of the witnesses as of the great improbability of their narrations, that it is not sufficient for the purpose of founding a conclusion of the guilt of either the husband or the wife of the offence charged.
Let the decree be affirmed.

Deoree unanimously affirmed.